internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b09-plr-116296-03 date date re legend taxpayer taxpayer date trust i trust ii child child child trust i a_trust i b_trust i c trust ii a plr-116296-03 trust ii b_trust ii c date a b year accounting firm date law firm trust i a trust i a date year date dear this is in response to your letter dated date on behalf of taxpayer and the estate of taxpayer requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption the facts and representations submitted are summarized as follows on date taxpayer established trust i and taxpayer established trust ii trust i and trust ii are irrevocable trusts for the benefit of the children of taxpayer and taxpayer article i a of trust i provides that immediately upon the initial transfer of property to the trustee the trustee shall divide and set apart the trust estate into three equal shares so that there is one share for each of the settlor’s children child child plr-116296-03 and child the share for each such child of the settlor shall constitute the initial principal of a separate trust for the primary benefit of that child article i b of trust i provides that any property subsequently received by the trustee as an addition to the trust estate which is not designated as an addition to a particular trust shall be divided and set apart per stirpes for the then living descendants of the settlor if a share is set apart pursuant to the preceding sentence for a descendant of the settlor for whose benefit a separate trust then exists under article ii such share shall be added to and dealt with as part of the principal of such existing trust if a share is set apart for a descendant of the settlor for whom no separate trust then exists under article ii or if property received by the trustee is designated for the benefit of a descendant of the settlor for whose benefit no separate trust then exists under article ii such property shall constitute the initial principal of a separate trust for the primary benefit of that descendant and shall be dealt with as provided in article ii article i d of trust i provides that upon the death of the survivor of the settlor and the settlor’s spouse the trust under article i shall terminate and the trustee shall deal with the then principal of the trust as follows if the value of all payments to any child of the settlor including all payments to the descendants of such child from the income and principal of the trust under article i is less than the value of all payments to any other child of the settlor including all payments to the descendants of such child the trustee shall determine the amount if any which if paid to each child of the settlor would equalize the value of all payments to all of the settlor’s children over the term of the trust under article i and shall deal with the amount so determined with respect to each child for the benefit of such child or if such child is not then living per stirpes for the descendants of such child as provided in article ii the amounts determined pursuant to this paragraph shall not take into account differences in the timing of payments the trustees shall divide and set apart the balance of the principal of the trust per stirpes for the settlor’s then living descendants and shall deal with such shares as provided in article ii article ii a of trust i provides that whenever the provisions of this agreement require that any share set apart for a descendant of the settlor be dealt with as provided in article ii such share shall be held by the trustee as the principal of a separate trust for the primary benefit of the descendant of the settlor the trustee may from time to time and in his discretion pay to the beneficiary so much of the net_income and principal of the trust as the trustee deems advisable for the beneficiary’s health education maintenance and support and after the death of the survivor of the settlor and the settlor’s spouse if the beneficiary has attained the age of years pay to the beneficiary in addition to any amount or amounts distributed pursuant to the provisions of article ii a so much of the net_income and principal of the trust for any other purpose that the independent_trustee deems to be worthwhile and in the best interests of the beneficiary article ii c of trust i provides that upon the death of the beneficiary the trust shall terminate and the trustee shall deal with the then principal of such trust as follows plr-116296-03 if a taxable_termination or taxable_distribution within the meaning of sec_2612 of the internal_revenue_code would otherwise occur by reason of the beneficiary’s death the trustee shall distribute the appointive share of such principal to or for the benefit of any one or more persons including the beneficiary’s estate or creditors or the creditors of his or her estate in such proportions and on such terms and conditions either outright or in trust as the beneficiary appoints by will making specific reference to this power_of_appointment for purposes of article ii c the term appointive share shall mean the largest fraction if any of such principal which if added to the beneficiary’s taxable_estate for federal estate_tax purposes would not be taxed at the maximum_federal_estate_tax_rate in effect at the time of the beneficiary’s death provided however that i the appointive share shall be satisfied exclusively out of that portion the non-exempt portion of the trust which has an inclusion_ratio as defined in sec_2642 of greater than zero and if the appointive share exceeds the non-exempt portion it shall be reduced by such excess and ii if under any other instrument the beneficiary has one or more other general powers of appointment exercisable and measured substantially as provided by article ii c the amount the beneficiary may appoint under article ii c shall be reduced proportionately based on the relative fair market values at the date of death of the beneficiary of the non-exempt portion of the various properties with respect to which such powers are potentially exercisable so that the aggregate amount appointable under this agreement and amounts so appointable pursuant to such other power or powers shall be no greater than the appointive share would be if all such properties were part of a single trust governed by article ii c article ii c of trust i provides that the trustee shall distribute the balance of such principal including any portion of the appointive share over which the beneficiary does not effectively exercise his or her power_of_appointment or all of such principal if the provisions of article ii c do not take effect to or for the benefit of any one or more of the settlor’s descendants excluding the beneficiary his or her estate his or her creditors and the creditors of his or her estate in such proportions and on such terms and conditions either outright or in trust as the beneficiary appoints by will making specific reference to this power_of_appointment the trustee shall divide and set apart the balance of the principal over which the beneficiary does not effectively exercise either power_of_appointment per stirpes for the beneficiary’s then living descendants or if there is none for the then living descendants of the beneficiary’s most immediate ancestor who is the settlor or a descendant of the settlor and who has any descendant then living and the shares so set apart shall be dealt with as provided in article ii article v g of trust i provides that notwithstanding any provision of this agreement requiring that property be held in a single trust the trustee of any trust created under this agreement may at any time or times and without court approval i divide any trust created under this agreement before or after it is funded with assets into two or more separate trusts the terms of each such trust being identical to those of the divided trust for any purpose and ii merge or consolidate any trusts that have been so divided any division of a_trust to which a portion or all of the settlor’s gst_exemption within the meaning of sec_2631 will be or has been allocated shall be made solely on a fractional or percentage basis and the separate trusts created by such division shall be funded on the basis of the fair_market_value of the assets of the divided plr-116296-03 trust at the time the separate trusts are funded or in a manner that fairly reflects the net appreciation or depreciation in the assets from the date the trust is established under this agreement to the date of funding article xii of trust i provides that notwithstanding any provision of this agreement to the contrary at any time during the life of the settlor’s spouse the trustees shall immediately distribute or otherwise deal with the principal of any trust under this agreement to or for the benefit of any one or more of the settlor’s descendants in such proportions and on such terms and conditions outright or in trust as the settlor’s spouse appoints by written instrument signed and acknowledged by the settlor’s spouse and delivered to the trustee provided that this power_of_appointment may not be exercised i to discharge a legal_obligation of the settlor’s spouse or ii with respect to any trust under this agreement that holds stock of an s_corporation the terms of trust ii are virtually identical to those of trust i pursuant to the direction in article i a_trust i was divided into three separate trusts trust i a_trust i b and trust i c for the benefit of child child and child respectively trust ii was also divided into three separate trusts trust ii a_trust ii b and trust ii c for the benefit of child child and child respectively trust i a_trust i b_trust i c trust ii a_trust ii b and trust ii c are collectively referred to as the children’s trusts on date taxpayer transferred dollar_figurea of marketable_securities to each of trust i a_trust i b and trust i c also on date taxpayer transferred dollar_figureb of marketable_securities to each of trust ii a_trust ii b and trust ii c taxpayer and taxpayer each reported the transfers on year form sec_709 united_states gift and generation- skipping transfer_tax return and elected under sec_2513 to treat the gifts made by them to third parties during the calendar_year as made one-half by each of them accounting firm prepared taxpayer 1's and taxpayer 2's year gift_tax returns but did not allocate any of taxpayer 1's and taxpayer 2's gst_exemption to the trusts in date law firm reviewed taxpayer 1's and taxpayer 2's year gift_tax returns and discovered that no allocation of taxpayer 1's and taxpayer 2's gst_exemption had been made in an attempt to mitigate further damage the trustees of the children’s trusts divided each trust into two separate trusts so that each taxpayer could allocate a sufficient amount of their gst_exemption to fully exempt one of the divided trusts from gst tax for example trust i a was divided into trust i a exempt and trust i a non-exempt as a result of the division child child and child were each the beneficiary of four trusts on date after the division of the children’s trusts taxpayer and taxpayer each filed year gift_tax returns and made late allocations of their respective gst exemptions with respect to the divided exempt trusts taxpayer died on date taxpayer and the estate of taxpayer have requested the following rulings an extension of time under sec_2642 and sec_301_9100-1 and sec_301_9100-3 to make plr-116296-03 allocations of taxpayer 1’s and taxpayer 2's respective gst exemptions with respect to the transfers to the children’s trusts in year that the allocations shall be made based on the value of the property transferred to the children’s trusts as of date the date of the original transfers and that the late allocations made by taxpayer and taxpayer on the year gift_tax returns are void sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for plr-116296-03 requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and the estate of taxpayer are granted an extension of time of days from the date of this letter to make allocations of taxpayer 1’s and taxpayer 2's available gst exemptions plr-116296-03 with respect to the transfers to the children’s trusts the allocations will be effective as of date the date of the transfers to the trusts and the gift_tax values of the transfers to the trusts will be used in determining the amount of gst_exemption to be allocated to the trusts these allocations should be made on supplemental form sec_709 united_states gift and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 copies are enclosed for this purpose the year late allocations of taxpayer 1's and taxpayer 2's respective gst exemptions are void because if taxpayer and the estate of taxpayer make allocations of gst_exemption pursuant to the relief granted above the allocations will be deemed timely and will result in the children’s trusts having a zero inclusion_ratio immediately prior to the division similarly immediately after the division of the children’s trusts each of the divided exempt and non-exempt trusts will have a zero inclusion_ratio for gst tax purposes the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code in addition we express or imply no opinion regarding the value of the property transferred to the children’s trusts in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer and the estate of taxpayer this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copies of this letter
